DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2019/0173232).
Regarding claim 1: Lu teaches an electrical connector 1, comprising: an insulating body 11 comprising a mating surface 116 and a slot 111 extending through the mating surface (see Fig. 1), the slot 111 being adapted to receive a part of a mating connector 2 (Fig. 6); a plurality of conductive terminals 13, each conductive terminal 13 comprising a contact portion (at 13; Fig. 2) extending into the slot (see Fig. 1); and a shielding shell 15 shielded on the insulating body 11 (Fig. 1), a receiving groove (at 153; Fig. 1) for receiving a part 23 of the mating connector 2 being formed between the shielding shell 15 and the insulating body 11 (Fig. 6), the receiving groove being located outside the slot 111 (see Fig, 1); wherein the electrical connector 1 further comprises a first outer surface 15B and a fool-proof protrusion (e.g. protrusion located at and above 115; Fig. 1) protruding beyond the first outer surface in a direction perpendicular to an insertion direction of the mating connector (see Fig. 2); the first outer surface 15B and the receiving groove (at 153; Fig. 1) are located on opposite sides of the slot 111 (Fig. 1), respectively; and the fool-proof protrusion is adapted to prevent the mating connector from being inserted into the electrical connector at a wrong angle (e.g. the protrusion is located opposite the receiving groove and serves as an indication of “correct” insertion; see Fig. 1).  
Regarding claim 2: Lu teaches all the limitations of claim 1 and further teaches wherein the fool-proof protrusion (e.g. protrusion located at and above 115; Fig. 1) is arranged adjacent to the mating surface (see Fig. 1).  
Regarding claim 3: Lu teaches all the limitations of claim 1 and further teaches wherein the shielding shell 15 comprises a first shell portion (at 156; Fig. 2) on which the first outer surface is formed (Fig. 2); and wherein the fool-proof protrusion (at 156; Fig. 2) and the shielding shell are integrally formed (Fig. 2).  
Regarding claim 4: Lu teaches all the limitations of claim 1 and further teaches wherein the shielding shell 15 comprises a first shell portion (at 156; Fig. 2) on which the first outer surface is formed (Fig. 2); and wherein the fool-proof protrusion (at 156; Fig. 2) and the insulating body are integrally formed (see Fig. 1).  
Regarding claim 5: Lu teaches all the limitations of claim 1 and further teaches wherein the shielding shell 15 comprises a first shell portion (at 154; Fig. 2) on which the first outer surface is formed (Fig. 2); and wherein the fool-proof protrusion (at 156; Fig. 2) is arranged separately from the first shell portion and fixed to the first shell portion (Fig. 2).  
Regarding claim 6: Lu teaches all the limitations of claim 3 and further teaches wherein the shielding shell 15 is made of a metal material, and the fool-proof protrusion is integrally stamped from the first shell portion (Para. 0046).  
Regarding claim 7: Lu teaches all the limitations of claim 6 and further teaches wherein the first shell portion (at 156; Fig. 2) comprises a first end surface (at 15B; Fig. 2) adjacent to the mating surface (Fig. 2), the first shell portion comprises a pair of slits (e.g. left and right of 156; Fig. 2) corresponding to the fool-proof protrusion, and the slits extend through the first end surface (see Fig. 2).  
Regarding claim 8: Lu teaches all the limitations of claim 4 and further teaches wherein the first shell portion defines an opening (e.g. above 15; Fig. 2), and the fool-proof protrusion extends through the opening to be located on the first outer surface (see Fig. 1).  
Regarding claim 9: Lu teaches all the limitations of claim 3 and further teaches wherein the insulating body 11 comprises a first wall portion and a second wall portion opposite to the first wall portion (see Fig. 2 for opposite first and side wall portions), the slot 111 is located between the first wall portion and the second wall portion (Fig. 2); the shielding shell 15 comprises a second shell portion opposite to the first shell portion (e.g. left and right of shielding shell 15; Fig. 2), the first shell portion shields the first wall portion, the second shell portion shields the second wall portion (Fig. 1), the receiving groove (at 153; Fig. 1) is located between the second wall portion and the second shell portion (Fig. 1), the second shell portion defines at least one locking hole 151 in communication with the receiving groove (Fig. 1), and the at least one locking hole is adapted to lock with the mating connector (Para. 0047).  
Regarding claim 10: Lu teaches all the limitations of claim 9 and further teaches wherein the electrical connector 1 comprises a first terminal module and a second terminal module which are assembled to the insulating body (e.g. left and right of 332; Fig. 12), the first terminal module comprises a first insulating block and a plurality of first conductive terminals fixed to the first insulating block, the second terminal module comprises a second insulating block and a plurality of second conductive terminals fixed to the second insulating block (see Fig. 12), the first conductive terminals comprise a plurality of first elastic arms protruding beyond the first wall portion and extending into the slot, and the second conductive terminals comprise a plurality of second elastic arms protruding beyond the second wall portion and extending into the slot (see Fig 12).  
Regarding claim 11: Lu teaches all the limitations of claim 10 and further teaches wherein a spacing groove (at 332; Fig. 12) is formed between the first insulating block and the second insulating block (Fig. 12); and wherein the electrical connector further comprises a grounding member 332 installed in the spacing groove (Fig. 12).  
Regarding claim 13: Lu teaches an electrical connector 1, comprising: an insulating body 11 comprising a mating surface 116 and a slot 111 extending through the mating surface (Fig. 2); a plurality of conductive terminals 13, each conductive terminal comprising a contact portion extending into the slot for mating with a mating connector (see Fig. 1); and a shielding shell 15 enclosing the insulating body (Fig. 1), a receiving groove (at 153; Fig. 1) for receiving a part of the mating connector being formed between the shielding shell and the insulating body (Para. 0056), the receiving groove being located outside the slot (Fig. 1); wherein the electrical connector 1 further comprises a first outer surface (at 15B; Fig. 1) and a fool-proof protrusion (e.g. at and above 115; Fig. 2) protruding beyond the first outer surface in a direction perpendicular to an insertion direction of the mating connector (see Figs. 1-2); the first outer surface and the receiving groove are located on opposite sides of the slot (Fig. 1), respectively; the fool-proof protrusion is of a cantilevered configuration and comprises a horizontal portion located at a free end of the fool-proof protrusion (see Fig. 2), and the horizontal portion is adapted to prevent the mating connector from being inserted into the electrical connector at a wrong angle (e.g. the protrusion is located opposite the receiving groove and serves as an indication of “correct” insertion; see Fig. 1).  
Regarding claim 14: Lu teaches all the limitations of claim 13 and further teaches wherein the fool-proof protrusion is arranged adjacent to the mating surface (Figs. 1-2).  
Regarding claim 15: Lu teaches all the limitations of claim 13 and further teaches wherein the shielding shell 15 comprises a first shell portion (at 15B; Fig. 2) on which the first outer surface is formed; and wherein the fool-proof protrusion comprises an inclined portion connected to the first shell portion, and the horizontal portion extends forwardly from the inclined portion (see Figs. 1-2).  
Regarding claim 16: Lu teaches all the limitations of claim 15 and further teaches wherein the fool-proof protrusion and the shielding shell 15 are integrally formed (Fig. 1).  
Regarding claim 17: Lu teaches all the limitations of claim 16 and further teaches wherein the shielding shell 15 is made of a metal material, and the fool-proof protrusion is integrally stamped from the first shell portion (Para. 0046).  
Regarding claim 18: Lu teaches all the limitations of claim 15 and further teaches wherein the first shell portion (at 156; Fig. 2) comprises a first end surface (at 15B; Fig. 2) adjacent to the mating surface (Figs. 1-2), the first shell portion comprises a pair of slits (e.g. left and right of 156; Fig. 2) corresponding to the fool-proof protrusion, and the slits extend through the first end surface (Fig. 2).  
Regarding claim 19: Rejected for substantially the same reasons as claim 10.
Regarding claim 20: Rejected for substantially the same reasons as claim 11.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors having a shielding shell around an exterior with a gap present between the shell and insulative housing within.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833